Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination on the merit.


Claim Objections
Claim 10 is objected to because of the following informalities: the word “and” should be added at the end of line 2.  
Claim 19 is objected to because it depends on itself. This seems to be a typographical error and the instant claim is considered to depend on claim 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0028758 to Eaves et al. (cited by Applicant).
Regarding claim 1, Eaves et al. teaches a thermal propagation prevention device for a battery pack including a plurality of battery cells (abstract; Figs. 2 and 4; [0002]; [0030]), the device comprising a propagation arrestor or thermal suppression element configured to cover at least one of the plurality of battery cells (the thermal suppression element covering sides of the battery cells in Figs. 2 and 4; [0030]; [0031]), the propagation arrestor or thermal suppression element enclosing a phase change material comprising a hydrogel configured to release water vapor under heat from a rupture of the at least one of the plurality of battery cells, the hydrogel being capable of acting as an electrolyte diluter material (all figures; [0020]; [0021]; [0028-31]; [0038]).
Regarding claim 2, the water vapor of the hydrogel is capable of diluting the electrolyte released from the at least one of the plurality of battery cells (Eaves abstract; [0020-22]; [0031]; [0041]).
	Regarding claim 3, Eaves et al. teaches a hydrogel ([0021]; [0028]; [0032]; [0033]) or superabsorbent polymer material ([0020]; [0041]).
Regarding claim 10, Eaves et al. teaches a battery pack comprising: a plurality of battery cells, each including an electrolyte material as the electrolyte material is required for battery function (abstract; Figs. 2 and 4; [0002]; [0005]; [0030]); and a propagation arrestor or thermal suppression element extending over the plurality of battery cells (Figs. 2 and 4), the propagation arrestor or thermal suppression element enclosing a phase change material comprising a hydrogel configured to release water vapor under heat from a rupture of one or more of the plurality of battery cells, the hydrogel being capable of acting as an electrolyte diluter material and the water vapor an electrolyte dilution vapor (all figures; [0020]; [0021]; [0028-31]; [0038]).
Regarding claim 11, Eaves et al. teaches a hydrogel ([0021]; [0028]; [0032]; [0033]) or superabsorbent polymer material ([0020]; [0041]).
Regarding claim 12, Eaves et al. teaches that the hydrogel or superabsorbent polymer comprises a liquid loaded super absorbent material ([0021]; [0022]; [0041]).
Regarding claim 13, Eaves et al. teaches a rupturable container enclosing the hydrogel or superabsorbent polymer (Figs. 1 and 3; [0021]; [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eaves et al.
Regarding claim 18, Eaves et al. teaches a method comprising: 
directing thermal energy and electrolyte from a rupturing battery cell toward a stored liquid or hydrogel containing water by providing physical and thermal contact between the battery cell containing the electrolyte and a thermal suppression element containing the hydrogel (Figs. 2 and 4; [0020]; [0021]; [0028]; [0030]); and 
heating and evaporating the stored liquid or water in the hydrogel with the thermal energy ([0021]; [0028]; [0038]).
Although Eaves et al. does not expressly teach releasing vapor from the stored liquid to dilute the electrolyte, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention because Eaves et al. teaches that the container of the hydrogel is rupturable ([0021]; [0041]) and thus, in that case, vapor released from the stored liquid or hydrogel would have come into contact with the electrolyte from the rupturing cell and diluted it. The prior art rendering the claimed steps obvious meets the claimed method of containment of rupturing battery cells.
Regarding claim 19, although Eaves et al. does not expressly teach releasing diluted electrolyte to a surrounding environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so because in the case that the container of the hydrogel and battery cell are ruptured ([0021]; [0041]), diluted electrolyte, i.e. a mixture of electrolyte from the rupturing battery cell and water vapors from the phase change material of the hydrogel, is released to a surrounding environment around neighboring cells or the atmosphere, in order to relieve temperature and pressure buildup.
Regarding claim 20, Eaves et al. teaches a hydrogel ([0021]; [0028]; [0032]; [0033]) or superabsorbent polymer material ([0020]; [0041]).

Claims 4-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eaves et al. as applied to claims 1, 10, and 18, respectively, above, in view of US 2011/005781 to Yasui et al.
Regarding claims 4-8 and 14-16, Eaves et al. does not expressly teach the claimed features about the propagation arrestor.
Yasui et al. also relates to a device for enhancing safety in abnormal circumstances of a battery pack comprising a plurality of battery cells and teaches that the device comprises a fire-extinguishing agent tank 3 or 6 extending over a terminal end of the plurality of battery cells (abstract; Figs. 1-6). The device comprises an opening, e.g. opening part 3a (Fig. 1; [0048-50]) or hole 13 (Figs. 3-6; [0065]) facing at least one battery cell, a mesh cover or support plate 12 configured to retain the fire-extinguishing agent tank 6 (Figs. 3-6; [0065]), a release opening, e.g. opening closed by lid 11 (Figs. 3-6; [0064]), and an actuation mechanism, e.g. a control part, configured to apply heating to rupture the fire-extinguishing agent tank 6 ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the propagation arrestor of Eaves et al. over a terminal end of each of the plurality of battery cells per claim 4 as suggested by Yasui et al., motivated by the fact that the propagation arrestor would cover all of the battery cells in the horizontal direction and use up the space above the battery cells which would otherwise be dead space. As a result, the skilled artisan would have provided a mesh cover or support plate and at least one opening facing the battery cells per claims 5, 6, 14, and 15 as demonstrated by Yasui et al., so that the propagation arrestor is retained separately from the battery cells during normal operation but allows electrolyte of an rupturing battery cell to contact and enter the propagation arrestor. A release opening would have been provided or formed in the propagation arrestor per claims 7 and 16, in case of pressure buildup due to excess heat from the rupturing battery cell and water vaporizing, so that a diluted electrolyte, i.e. a mixture of electrolyte from the rupturing battery cell and water vapors from the propagation arrestor, is released to a surrounding environment of the battery pack in order to relieve temperature and pressure buildup. Finally, the skilled artisan would have included an actuation mechanism per claim 8 such as a control part of Yasui et al., in order to detect an abnormal temperature rise of a battery cell and act accordingly ([0073]), e.g. apply heating to rupture the propagation arrestor to expose the electrolyte dilution material or phase change material to the rupturing battery cell. The skilled artisan would have obtained expected results modifying a known product in a known manner.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0079978 to Al-Halaj et al., in view of Eaves et al.
Regarding claim 1, Al-Halaj et al. teaches a thermal propagation prevention device for a battery pack including a plurality of battery cells (abstract; Figs. 1 and 2; [0015]), the device comprising a propagation arrestor configured to cover at least one of the plurality of battery cells including a containment lattice member 20 surrounding cell elements 12 and a second containment lattice member 32 (Fig. 1; [0031]; [0035]) or a containment lattice structure 120 surrounding the cell elements 112 and a plurality of further containment lattice structures 132 (Fig. 2; [0037]), the propagation arrestor enclosing a phase change material ([0025]; [0031]; [0032]; [0035]; [0037]).
Al-Halaj et al. does not expressly teach that the phase change material is an electrolyte diluter material configured to release a vapor under heat from a rupture of the at least one of the plurality of battery cells.
Eaves et al. also relates to a thermal propagation prevention device for a battery pack including a plurality of battery cells (abstract; Figs. 2 and 4; [0002]; [0030]) and teaches a phase change material comprising a hydrogel configured to release water vapor under heat from a rupture of the at least one of the plurality of battery cells, the hydrogel thus capable of acting as an electrolyte diluter material (all figures; [0020]; [0021]; [0028-31]; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the phase change material of Eaves et al. in the thermal propagation prevention device of Al-Halaj et al., motivated by the fact that Eaves et al. teaches that as compared to, for example, waxes or paraffins used in the prior art, water exhibits higher specific heat, such that it is capable of absorbing more heat per unit mass than such materials without phase change. Further, water is not flammable; waxes and the like can catch fire, contrary to the goal of preventing thermal runaway. Further, even when prepared as a gel, water is much less expensive than waxes and the like (abstract; [0021]; [0022]). The skilled artisan would have obtained expected results substituting one element for another.
Regarding claim 2, the water vapor of the hydrogel is capable of diluting the electrolyte released from the at least one of the plurality of battery cells (Eaves abstract; [0020-22]; [0031]; [0041]).
            Regarding claim 3, Eaves et al. teaches a hydrogel ([0021]; [0028]; [0032]; [0033]) or superabsorbent polymer material ([0020]; [0041]).
Regarding claim 4, Al-Halaj et al. teaches that the propagation arrestor including the containment lattice structures extends over a terminal end of each of the plurality of battery cells (Fig. 2).
Regarding claim 9, Al-Halaj et al. teaches a composite array including the containment lattice members or structures disposed around and between the plurality of battery cells, wherein the propagation arrestor including the containment lattice members or structures extends over the plurality of battery cells on a side of the composite array (Figs. 1 and 2).
Regarding claim 10, Al-Halaj et al. teaches a battery pack comprising: a plurality of battery cells, each including an electrolyte as the electrolyte is required for battery function (abstract; Figs. 1 and 2; [0015]), and a propagation arrestor extending over the plurality of battery cells including a containment lattice member 20 surrounding cell elements 12 and a second containment lattice member 32 (Fig. 1; [0031]; [0035]) or a containment lattice structure 120 surrounding the cell elements 112 and a plurality of further containment lattice structures 132 (Fig. 2; [0037]), the propagation arrestor enclosing a phase change material ([0025]; [0031]; [0032]; [0035]; [0037]).
Al-Halaj et al. does not expressly teach that the phase change material is an electrolyte diluter material configured to release an electrolyte dilution vapor under heat from a rupture of one or more of the plurality of battery cells.
Eaves et al. also relates to a battery pack including a plurality of battery cells (abstract; Figs. 2 and 4; [0002]; [0030]) and teaches a phase change material comprising a hydrogel configured to release water vapor under heat from a rupture of one or more of the plurality of battery cells, the hydrogel thus capable of acting as an electrolyte diluter material and the water vapor an electrolyte dilution vapor (all figures; [0020]; [0021]; [0028-31]; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the phase change material of Eaves et al. in the battery pack of Al-Halaj et al., motivated by the fact that Eaves et al. teaches that as compared to, for example, waxes or paraffins used in the prior art, water exhibits higher specific heat, such that it is capable of absorbing more heat per unit mass than such materials without phase change. Further, water is not flammable; waxes and the like can catch fire, contrary to the goal of preventing thermal runaway. Further, even when prepared as a gel, water is much less expensive than waxes and the like (abstract; [0021]; [0022]). The skilled artisan would have obtained expected results substituting one element for another.
Regarding claim 11, Eaves et al. teaches a hydrogel ([0021]; [0028]; [0032]; [0033]) or superabsorbent polymer material ([0020]; [0041]).
Regarding claim 12, Eaves et al. teaches that the hydrogel or superabsorbent polymer comprises a liquid loaded super absorbent material ([0021]; [0022]; [0041]).
Regarding claim 13, Eaves et al. teaches a rupturable container enclosing the hydrogel or superabsorbent polymer (Figs. 1 and 3; [0021]; [0041]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Halaj et al. and Eaves et al. as applied to claim 11 above, in view of US 5,722,482 to Buckley.
Regarding claim 17, Al-Halaj et al. teaches a composite array including the containment lattice members or structures disposed around and between the plurality of battery cells (Figs. 1 and 2), the composite array including a heat absorbing phase change material ([0025]; [0031]; [0032]; [0035]; [0037]).
Al-Halaj et al. does not expressly teach that the heat absorbing phase change material is microencapsulated.
Buckley also relates to a phase change material (PCM) and teaches that if a solid-liquid phase transition PCM is chosen to be added to a matrix material, the PCM should be encapsulated, e.g. in microcapsules or in larger capsules or a mixture of sizes (column 4, line 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have microencapsulated the heat absorbing phase change material in the composite array of Al-Halaj et al., motivated by the fact that Buckley teaches that it is preferable to encapsulate the PCM in the composite: first, to prevent it from migrating when it is in the liquid state and, second, so that the PCM does not form one solid inflexible mass as it cools (column 4, lines 16-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725